Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
July 23, 2012, is entered into between Jarden Corporation, a Delaware
corporation (the “Company”) and Richard Sansone (the “Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee are parties to an Employment Agreement
entered into as of May 24, 2007 (the “Employment Agreement”); and

WHEREAS, the Company desires to continue to employ the Employee as Executive
Vice President, Finance the Company and to be assured of his services on the
terms and conditions hereinafter set forth; and

WHEREAS, the Employee is willing to continue such employment on such terms and
conditions; and

WHEREAS, the Company and Employee desire to enter into this Agreement which
shall be deemed to amend, restate and replace the Employment Agreement between
the Company and Employee dated as May 24, 2007.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee hereby agree as follows:

1. Employment. The Company hereby employs the Employee as Executive Vice
President, Finance of the Company, and the Employee accepts such employment,
upon the terms and subject to the conditions set forth in this Agreement.
Notwithstanding the foregoing, it is understood and agreed that the Employee
from time to time may (a) be appointed to additional offices or to different
offices than those set forth above provided they are within a fifty mile radius
of the current Rye, New York location, (b) perform such duties other than those
set forth above, and/or (c) relinquish one or more of such offices or other
duties, as may be mutually agreed by and between the Company and the Employee;
and, that no such action shall be deemed or construed to otherwise amend or
modify any of the remaining terms or conditions of this Agreement.

2. Term. The term of this Agreement shall be two (2) years, commencing on the
date hereof and ending on the second anniversary of such date (the “Initial
Term”), subject to earlier termination pursuant to the provisions of Section 10.
The employment of the Employee shall automatically continue hereunder following
the Initial Term for the successive one (1) year periods (the “Renewal Terms”)
unless the Company or the Employee gives written notice to the other at least
(90) ninety days prior to the end of the Initial Term. Subsequent to the Initial
Term, the employment of the Employee hereunder may be terminated at the end of
any Renewal Term by delivery by either the Employee or the Company of a written
notice to the other part at least (90) ninety days prior to the end of any
Renewal Term.



--------------------------------------------------------------------------------

3. Duties. During the term of this Agreement, the Employee shall, subject to the
provisions of Section 1 above, serve as Executive Vice President, Finance of the
Company and shall perform all duties commensurate with his position that may be
assigned to him by the Chief Executive Officer of the Company or his designee
and/or by the Board of Directors of the Company consistent with such position.
The Employee shall devote substantially all of his time and energies to the
business and affairs of the Company and shall use his best efforts, skills and
abilities to promote the interests of the Company as necessary to diligently and
competently perform the duties of his position.

4. Compensation and Benefits. During the term of this Agreement, the Company
shall pay to the Employee, and the Employee shall accept from the Company, as
compensation for the performance of services under this Agreement and the
Employee’s observance and performance of all of the provisions hereof, a salary
of $460,000 per year (the “Base Compensation”). The Base Compensation shall be
reviewed annually and shall be increased by a minimum of the Consumer Price
Index. In addition, the Employee shall be eligible for a bonus package based on
performance. The bonus program shall give the Employee the opportunity to earn
50% of Base Compensation each year if the Company achieves the Company’s
budgeted incentive compensation performance target as approved by the
Compensation Committee of the Board of Directors and 100% of Base Compensation
for each year for which the Company achieves results equal to the performance
target set by the Compensation Committee for payment of maximum bonus to the
Company’s similarly situated employees generally. The Employee’s salary shall be
payable in accordance with the normal payroll practices of the Company and shall
be subject to withholding for applicable taxes and other amounts. During the
term of this Agreement, the Employee shall be entitled to participate in or
benefit from, in accordance with the eligibility and other provisions thereof,
such medical, insurance, and other fringe benefit plans or policies as the
Company may make available to, or have in effect for, its personnel with
commensurate duties from time to time. The Company retains the rights to
terminate or alter any such plans or policies from time to time. The Employee
shall also be entitled to vacations, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for
personnel with commensurate duties. The Company shall pay any annual bonus
payable to the Employee pursuant to this Section 4 no later than March 15 of the
calendar year immediately following the calendar year for which the bonus is
earned.

5. Reimbursement of Business Expenses. During the term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
satisfactory to the Company and in specific accordance with such guidelines as
may be established from time to time by the Company, the Employee shall be
reimbursed by the Company for all reasonable business expenses actually and
necessarily incurred by the Employee on behalf of the Employer in connection
with the performance of services under this Agreement.

 

2



--------------------------------------------------------------------------------

6. Representation of Employee. Except as set forth in Paragraph 3 hereof, the
Employee represents and warrants that that he is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or non compete covenants, which in the future may have a possibility of
adversely affecting the business of the Company or the performance by the
Employee of his material duties under this Agreement.

7. Confidentiality. (For purposes of this Section 7, all references to the
Company shall be deemed to include the Company’s subsidiary corporations.)

(a) Confidential Information. The Employee acknowledges that he will have
knowledge of, and access to, proprietary and confidential information of the
Company, including, without limitation, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, financial
and marketing information and the identity of customers and suppliers
(collectively, the “Confidential Information”), and that such information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company. Accordingly, the Employee shall
not, either during or subsequent to the term of this Agreement, use, reveal,
report, publish, transfer or otherwise disclose to any person, corporation or
other entity, any of the Confidential Information without the prior written
consent of the Company, except to responsible officers and employees of the
Company and other responsible persons who are in a contractual or fiduciary
relationship with the Company and who have a need for such information for
purposes in the best interests of the Company, and except for such information
which is or becomes of general public knowledge from authorized sources other
than the Employee. The Employee acknowledges that the Company would not enter
into this Agreement without the assurance that all such confidential and
proprietary information will be used for the exclusive benefit of the Company.

(b) Return of Confidential Information. Upon the termination of Employee’s
employment with the Company, the Employee shall promptly deliver to the Company
all drawings, manuals, letters, notes, notebooks, reports and copies thereof and
all other materials relating to the Company’s business.

8. Noncompetition. (For purposes of this Section 8, all references to the
Company shall be deemed to include the Company’s subsidiary corporations).
During the term set forth below, the Employee will not utilize his special
knowledge of the business of the Company and his relationships with customers
and suppliers of the Company to compete with the Company. During the term of
this Agreement and for a period of twelve (12) months after the expiration or
termination of this Agreement, the Employee shall not engage, directly or
indirectly or have an interest, directly or indirectly, anywhere in the United
States of America or any other geographic area where the Company does business
or in which its products are marketed, alone or in association with others, as
principal, officer, agent, employee, capital, lending of money or property,
rendering of services or

 

3



--------------------------------------------------------------------------------

otherwise, in any business directly competitive with or similar to that engaged
in by the Company (it being understood hereby, that the ownership by the
Employee of 2% or less of the stock of any company listed on a national
securities exchange shall not be deemed a violation of this Section 8). During
the same period, the Employee shall not, and shall not permit any of his
employees, agents or others under his control to, directly or indirectly, on
behalf of himself or any other person, (i) call upon, accept business from, or
solicit the business of any person who is, or who had been at any time during
the preceding two years, a customer of the Company or any successor to the
business of the Company, or otherwise divert or attempt to divert any business
from the Company or any such successor, or (ii) directly or indirectly recruit
or otherwise solicit or induce any person who is an employee of, or otherwise
engaged by, the Company or any successor to the business of the Company to
terminate his or her employment or other relationship with the Company or such
successor.

9. Remedies. The restrictions set forth in Section 7 and 8 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the Company
would be irreparably harmed and that monetary damages would not provide an
adequate remedy in the event of a breach of the provisions of Section 7 or 8.
Accordingly, the Employee agrees that, in addition to any other remedies
available to the Company, the Company shall be entitled to seek injunctive and
other equitable relief to secure the enforcement of these provisions. If any
provisions of Sections 7, 8 or 9 relating to the time period, scope of
activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, scope of
activities or geographic area, as the case may be, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.

10. Termination. This Agreement may be terminated prior to the expiration of the
term set forth in Section 2 upon the occurrence of any of the events set forth
in, and subject to the terms of, this Section 10.

(a) Death. This Agreement will terminate immediately and automatically upon the
death of the Employee.

(b) Disability. This Agreement may be terminated at the Company’s option,
immediately upon written notice to the Employee, if the Employee shall suffer a
permanent disability. For the purpose of this Agreement, the term “permanent
disability” shall mean the Employee’s inability to perform his duties under this
Agreement for a period of 120 consecutive days or for an aggregate of 180 days,
whether or not consecutive, in any twelve month period, due to illness, accident
or any other physical or mental incapacity, as reasonably determined by the
Board of Directors of the Company. In the event of termination for disability,
the Employee will also be entitled to receive medical benefits generally
available to other disabled employees of the Company.

 

4



--------------------------------------------------------------------------------

(c) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Employee, upon: (i) breach by the Employee of any
material provision of this Agreement not cured within ten (10 days) after
written notice of such breach is given by the Company to the Employee;
(ii) gross negligence or willful misconduct of the Employee in connection with
the performance of his duties under this Agreement, or Employee’s willful
refusal to perform any of his duties or responsibilities required pursuant to
this Agreement; or (iii) fraud, criminal conduct or embezzlement by the
Employee.

(d) Without Cause. This Agreement may be terminated pursuant to the terms of
Section 2 or on thirty (30) days written notice (the thirtieth day following
such notice being herein sometimes called the “Termination Date”) by the Company
without Cause, subject to the following provision.

If the Employee’s employment is terminated by the Company without Cause, or upon
Disability or non-renewal of this Agreement, the Employee shall receive an
amount (the “Severance Amount”) equal to the sum of the following: (i) two
years’ Base Compensation; plus (ii) two years’ target bonus which Employee would
have been entitled to receive for achieving budget for the year in which
Employee’s employment was terminated; plus (iii) provided the Employee elects
for the continuation of medical and dental insurance under the Company’s medical
and dental insurance plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), an amount equal to the
Employee’s monthly COBRA cost for the period for which the Employee could elect
COBRA continuation coverage under the Company’s medical and dental insurance
plans as a result of his termination of employment; plus (iv) full vesting of
any outstanding stock options and the lapsing of any restrictions over any
restricted shares owned by the Employee.

The cash portion of the Severance Amount shall be paid to the Employee as
promptly as practicable after the date of termination and in no event later than
ten (10) days after termination. Notwithstanding any other provision of this
Agreement, payment of the Severance Amount and any other benefits hereunder is
expressly contingent upon the Employee executing the Company’s standard form of
release, which includes, among other provisions, a covenant by the Employee not
to sue and a waiver and release of all further potential claims against the
Company and its subsidiaries and their respective officers and directors.

Payment of the Severance Amount shall be in lieu of all other financial
obligations of the Company to the Employee and all other benefits in this
Agreement shall cease as of the date of termination. The Employee shall have no
obligation to seek other employment or otherwise mitigate damages hereunder. For
the avoidance of doubt, it is understood that the Company will pay all amounts
owed to Employee prior to the date of termination, including incentive
compensation earned up through the date of termination in the same manner as all
other plan participants. Notwithstanding anything in the incentive compensation
plan, Employee need not be employed at the date the incentive payments are made
to be eligible for this payment.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Survival. The provisions of Sections 7, 8 and 9 shall survive the
termination or expiration of this Agreement.

(b) Entire Agreement. This Agreement, sets forth the entire understanding of the
parties and merges and supersedes any prior or contemporaneous agreements
between the parties pertaining to the subject matter hereof.

(c) Modification. This Agreement may not be modified or terminated orally; and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced; provided, however, that the Employee’s compensation
may be increased at any time by the Company without in any way affecting any of
the other terms and conditions of this Agreement, which in all other respects
shall remain in full force and effect.

(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, not to preclude such party from
taking any other action at any time which it would legally be entitled to take.

(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party.

(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the recipient’s address set forth below, or to such other address as any party
may specify by notice to the other party; provided, however, that any notice of
change of address shall be effective only upon receipt.

 

To the Company:    Jarden Corporation    Suite B-302    555 Theodore Fremd
Avenue    Rye, New York 10580    Attention: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

To the Employee:    To the address listed as Employee’s principal residence in
the Company’s human resource records and to his principal place of employment
with the Company.

(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

(h) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. Any breach of any
provision of this Agreement shall be deemed to be a breach occurring in the
State of New York and the parties irrevocably and expressly agree to submit to
the jurisdiction of the courts of the State of New York or the Federal Courts
having concurrent geographic jurisdiction, for the purpose of resolving any
disputes among them relating to this Agreement or the transactions contemplated
by this Agreement.

(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.

(j) Compliance with Section 409A.

(i) General. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Employee or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Employee and on the Company).

(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s employment with
the Company shall be made unless and until the Employee incurs a “separation
from service” within the meaning of Section 409A.

(iii) 6 Month Delay for Specified Employees.

 

7



--------------------------------------------------------------------------------

(iii) 6 Month Delay for Specified Employees.

(A) If the Employee is a “specified employee”, then no payment or benefit that
is payable on account of the Employee’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Employee’s “separation from service” (or, if earlier, the
date of the Employee’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(B) For purposes of this provision, the Employee shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(iv) No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(vi) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to the Employee that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Employee or any beneficiary of the Employee for
any tax, additional tax, interest or penalties that the Employee or any
beneficiary of the Employee may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have duly executed this Agreement
as of the date set forth above.

 

JARDEN CORPORATION By:  

/s/ Ian G.H. Ashken

  Name: Ian G.H. Ashken   Title: Vice Chairman and Chief Financial Officer

/s/ Richard Sansone

Richard Sansone